UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
               Private First Class CHRISTOPHER S. WILLHAUS
                         United States Army, Appellant

                                   ARMY 20130146

                        Headquarters, 1st Cavalry Division
               Gregory A. Gross and James L. Varley, Military Judges
               Colonel R. Tideman Penland, Jr., Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Major A.G. Courie, III, JA; Major
John K. Choike, JA; Captain Jaclyn E. Shea, JA (on brief).


                                    11 May 2015

                            ----------------------------------
                             SUMMARY DISPOSITION
                            ----------------------------------

CAMPANELLA, Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of violating a lawful general order, fleeing apprehension,
reckless operation of a vehicle, and wrongfully communicating a threat, in
violation of Articles 92, 95, 111, and 134, Uniform Code of Military Justice, 10
U.S.C. §§ 892, 895, 911, 934 (2012) [hereinafter UCMJ]. The military judge
sentenced appellant to a bad-conduct discharge and confinement for eight
months. Pursuant to a pretrial agreement convening authority approved only so
much of the sentence as provided for a bad-conduct discharge and confinement
for seven months. 1

      This case is before for review us pursuant to Article 66, UCMJ.
Appellant raises one assignment of error which warrants comment and relief.

1
 Prior to action, the convening authority granted appellant’s request for deferral of
automatic forfeitures until action.
WILLHAUS —ARMY 20130146

Appellant requests appropriate relief to remedy the dilatory post -trial processing
in his case. We agree that relief is appropriate.

                            LAW AND DISCUSSION

       Subtracting delay attributable to the defense in this case, t he convening
authority took action over a year past the date sentence was adjudged. The
record in this case consists of two volumes and the trial transcript is 250 pages.
Although we find no due process violation in the post -trial processing of
appellant’s case, we must still review the appropriateness of the sentence in
light of the unjustified dilatory post -trial processing. UCMJ art. 66(c); United
States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c),
UCMJ, service courts are] required to determine what findin gs and sentence
‘should be approved,’ based on all the facts and circumstances reflected in the
record, including the unexplained and unreasonable post -trial delay.”); see
generally United States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United
States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim. App. 2010); United States v.
Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

       It took 261 days to transcribe the record in this case. Appellant raised
the issue of dilatory post-trial processing in his Rule for Courts-Martial 1105-
1106 matters. The staff judge advocate acknowledged but did not explain the
delay to the convening authority. While the government has since explained
the reasons for delay, documented reasons for delay should be made part of
the record and available for review at all relevant times, including convening
authority action. See United States v. Moreno, 63 M.J. 129, 143 (C.A.A.F.
2006) (“We expect convening authorities, reviewing authorities and the
Courts of Criminal Appeals to document reasons for delay and to exercise the
institutional vigilance that was absent in Moreno's case.”); see also United
States v. Canchalo, 64 M.J. 245 (C.A.A.F. 2007); United States v. Arias, 72
M.J. 501 (Army Ct. Crim. App. 2013); United States v. Bauerbach, 55 M.J.
501 (Army Ct. Crim. App. 2001).

       We find that the reasons offered by the government are unreasonable
 under the totality of circumstances.

                                 CONCLUSION

        Upon consideration of the entire record, the findings of guilty are
 AFFIRMED. Given the dilatory post-trial processing, however, we affirm
 only so much of the sentence as extends to a bad-conduct discharge, and
 confinement for six months. All rights, privileges, and property, of which
 appellant has been deprived by virtue of this de cision setting aside portions
 of the findings and sentence are ordered restored.



                                           2
WILLHAUS —ARMY 20130146

    Senior Judge TOZZI and Judge CELTNIEKS concur.

                                FOR
                                 FORTHE
                                     THECOURT:
                                         COURT:




                                 MALCOLMH.
                                MALCOLM      H.SQUIRES,
                                                SQUIRES,JR.
                                                         JR.
                                 Clerk of Court
                                Clerk of Court




                                  3